Order unanimously affirmed, with $20 costs and disbursements to plaintiff-respondent. On argument plaintiff conceded that the theory of the pleading is that under Swiss law he does not have to allege or prove special damages, and that if he is required to allege and prove special damages his allegations in that respect are insufficient under the pleading rule in New York. On this concession, and also because at this stage of the proceedings the condition of the Swiss law is a question of fact to be tried, it cannot be said that plaintiff’s pleading is insufficient with regard to the causes of action for defamation or for intentional tort since it may be that under Swiss law, unlike New York law, such causes of action exist without necessity of establishing special damages. If, however, such establishment is necessary under Swiss law, plaintiff would be well advised to seek leave to amend his pleading. Concur — Botein, P. J., Breitel, M. M. Frank, McNally and Stevens, JJ.